Exhibit 10.1
(LIGHTING SCIENCE LOGO) [d69348d6934800.gif]
17 August 2009
Zachary S. Gibler
3744 Phillips Road
Granville, OH 43023
Dear Zach,
The Board of Directors and the Compensation Committee of the Board of Directors
of Lighting Science Group Corporation (the “Company”) are pleased to present the
following offer of employment to you for your new role as Chief Executive
Officer.
Prior Agreements. This offer supersedes all prior oral and written agreements as
of the start date specified below with the exception that any and all restricted
stock and stock options previously conveyed to you, whether or not vested, shall
remain conveyed to you.
Start Date. Your employment by the Company in your new position of Chief
Executive Officer shall be considered to have commenced on 11 June 2009.
Position, Responsibilities & Duties. Your position will be Chief Executive
Officer. You will report to the Company’s Board of Directors (the “Board”) and
will have such duties and responsibilities as are customarily exercised by a
person holding the position of Chief Executive Officer. During your employment
with the Company and except as otherwise agreed by the Board, you will devote
your full employable time, attention and best efforts to the business affairs of
the Company (except during vacations or illness) and will not actively engage in
outside business activities, whether or not such activity is pursued for gain,
profit or other pecuniary advantage unless such activity (and the amount
thereof) is approved by the Board. Notwithstanding the foregoing, you will be
entitled to devote a reasonable amount of time to civic and community affairs
and the management of your personal investments.
Base Compensation. Your annual salary will be two hundred seventy five thousand
United States dollars (US$275,000.00), less standard payroll deductions and all
required withholdings, and paid in accordance with the Company’s payroll
policies. An adjustment retroactive to 11 June 2009 will be made to reconcile
your prior base salary to the base salary specified herein. In addition, at the
end of the year, the Compensation Committee will consider an increase to your
base salary.
Lighting Science Group Corporation      www.lsgc.com

                Headquarters   Administration & Accounting   Display Technology
Center   Illumination Technology Center 120 Hancock Lane   Suite 1515  
Suite 800   Building 2A Westhampton, NJ 08060 USA   2100 McKinney Avenue   11390
Sunrise Gold Circle   1227 South Patrick Drive v 609.265.1401   Dallas, Texas
75201 USA   Rancho Cordova, CA 95742 USA   Satellite Beach, FL 32937 USA f
609.265.9905   v 214.382.3630   v 916. 852.1719   v 321.779.5520 800.808.5822  
f 214.382.3631   f 916.852.1740   f 321.779.5521  

North America   Australia   Asia   Japan   Europe   Netherlands

 



--------------------------------------------------------------------------------



 



Car Allowance. The Company shall pay you or reimburse you a car allowance of one
thousand two hundred (US$1,200.00) per month. The car allowance shall cease
immediately upon the termination of your employment by the Company.
Initial Stock & Option Grants. Subject to approval by the Company’s Board of
Directors, you will be granted a number of shares of restricted stock and/or
stock options, in addition to the restricted stock and options previously
granted to you, the number to be determined. The issuance of the restricted
stock and the stock options will be subject to standard written Company
agreements that will be presented to you in due course.
Performance Bonus. You will be eligible to participate in the Company’s
performance bonus plan(s) up to forty percent (40%) of your base salary, based
on a combination of Company performance and personal achievements as determined
by the Board of Directors and/or the Compensation Committee.
Long Term Incentive Plan. You will be eligible to participate in the Company’s
long term incentive plans for executives.
Benefits. The Company currently offers a suite of benefits for you and your
qualified dependents including medical, dental, vision and life insurance
options. Eligibility for these benefits will be the first of the month after you
begin employment. Additionally, you are eligible for paid sick time off and paid
holidays. You will initially be eligible for twenty (20) days of paid vacation
per year of employment and you will accrue an additional five (5) days of
vacation for each year of employment, up to a maximum of thirty (30) days of
paid vacation per year. Additional details regarding benefits will be provided
by the Company’s human resources department in due course. Benefits shall cease
immediately upon the termination of your employment by the Company except as
provided by law or as the Company’s policies may allow.
At Will Employment. Please understand the Company is an employment-at-will
company. This means that you or the Company may terminate your employment at any
time, for any reason or for no reason, with or without notice. Accordingly, this
letter is not a contract or commitment for continued employment. The Company
also reserves the right to amend its benefits, plans or programs at any time.
General Termination. If your employment by the Company or its successor is
terminated by the Company or its successor for other than cause, you will
receive a severance payment equal to twelve (12) months of your salary, paid
out, at the discretion of the Company or its successor, in a lump sum within
thirty (30) days of termination or paid out in equal installments over twelve
(12) months. The severance payment will be conditional upon your first executing
(and not revoking) a valid waiver and release of all claims that you may have
against the Company and/or its successor.
Termination For Cause. If your employment by the Company or its successor is
terminated for “cause,” you will not be entitled to a severance payment. “Cause”
means: (a) a misrepresentation of your education, work experience, and/or any
matter upon which the Company relied in considering and offering you employment;
(b)willful breach of your employment obligations, which, if curable, you fail to
cure within (30) days after receipt of a written notice of such breach;
(c) gross negligence or recklessness in the performance of, or intentional
non-performance of, your duties to the Company; (d) commission of a felony or a
crime of moral turpitude; (e) commission of a material act of deceit, fraud,
perjury or embezzlement that involves or directly or indirectly causes harm to

Page 2 of 4



--------------------------------------------------------------------------------



 



the Company or any of its affiliates; or (f) repeatedly (i.e., on more than one
occasion) being under the influence of drugs or alcohol (other than
over-the-counter or prescription medicine or other medically-related drugs to
the extent they are taken in accordance with their directions or under the
supervision of a physician) during the performance of your duties for the
Company, or, while under the influence of such drugs or alcohol, engaging in
grossly inappropriate conduct during the performance of your duties for the
Company.
Resignation For Good Reason. If you resign for “good reason,” you will receive a
severance payment equal to twelve (12) months of your salary, paid out, at the
discretion of the Company or its successor, in a lump sum within thirty
(30) days of termination or paid out in equal installments over twelve
(12) months. The severance payment will be conditional upon your first executing
(and not revoking) a valid waiver and release of all claims that you may have
against the Company and/or its successor. “Good reason” means the occurrence,
without your prior written consent, of any of the following events: (a) any
material breach by the Company of the terms and conditions set forth in this
letter that the Company does not cure within a reasonable time; (b) a reduction
in your base salary that is greater than ten percent (10%) or greater
proportionally than an across-the-board reduction in the base salaries of all
officers of LSG); (c) a material reduction by the Company in the kind or level
of employee benefits to which you are entitled immediately prior to such
reduction that is not generally applicable to all executive level employees of
the Company; or (d) a material reduction by the Company of your duties and
responsibilities, including a material change in job title; provided, that any
such event described in (a) through (d) above will not constitute good reason
unless you deliver to a member of the Compensation Committee of the Company a
written notice of termination for good reason within thirty (30) days after you
first learn of the existence of the circumstances giving rise to good reason,
and within thirty (30) days following the delivery of such notice, the Company
LSG has failed to cure the circumstances giving rise to good reason.
Additional Terms & Conditions Of Employment. The Company requires its employees
to sign and comply with additional terms and conditions of employment concerning
confidentiality, assignment of inventions and works of authorship,
non-competition, and non-recruitment. The additional terms and conditions of
employment will be presented to you for your review, consideration and signature
in due course and must be signed by within ten (10) days of receipt by you.
Governing Law & Jurisdiction. In the event a dispute arises concerning your
employment or the terms and conditions of this letter, this letter, the terms
and conditions of this letter and your employment and any such dispute shall be
governed by and construed in accordance with the substantive laws of the State
of New York. Jurisdiction for resolution of any disputes shall be solely in New
York and you and the Company hereby consent to the jurisdiction of the federal
and state courts located in New York.
If you wish to accept employment under the terms described above, please sign
and date a copy of this letter and return the signed and dated copy to me no
later than 10 July 2009.
By signing this letter, you acknowledge that, except as expressly specified in
this letter, the terms and conditions set forth in this letter supersede any
other offer, agreement, or promises made to you by anyone, whether oral or
written, and comprise the complete agreement between you and the Company
concerning the offer of employment by the Company or your role as Chief
Executive Officer.
If you have any questions regarding this offer, please do not hesitate to
contact Richard Weinberg of the Compensation Committee or John Mitchell.

Page 3 of 4



--------------------------------------------------------------------------------



 



I look forward to your favorable reply and to a productive and enjoyable work
relationship.
Sincerely,
-s- John D. Mitchell [d69348d6934801.gif]
John D. Mitchell, Jr.
Corporate Secretary
On behalf of the Board of Directors and the Compensation Committee
Agreed and Accepted:

     
/s/ Zachary S. Gibler
 
Zachary S. Gibler
   

Date: August 19, 2009                                        

Page 4 of 4